DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitation “the first thickness” in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 12-15 depend from claim 11 and are therefore rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. US 2019/0027450.
	Regarding claim 11, Choi et al. discloses a method, comprising: 
forming conductive studs 162o, 162F in first openings and second openings of a first photoresist 410 Fig. 21, the conductive studs contacting an exposed conductive interconnect layer 152 on a semiconductor device 150, the conductive studs having a stud thickness that is approximately equal to the first thickness Fig. 22; and 
forming conductive pillars 164b, 164a in third openings of a second photoresist Fig. 23 [0042] and contacting the exposed surface of the conductive studs Fig. 24 and overlying a surface of an overcoat 158 surrounding the conductive studs, the conductive pillars including a planar and un-dished surface facing away from the conductive studs and the overcoat layer Fig. 25.
Regarding claim 14, Choi et al. discloses the method of claim 11, wherein after forming conductive pillars, the method includes [0120]: 
stripping the second photoresist to expose the remaining seed layer; and 
etching the remaining exposed seed layer to remove the remaining exposed seed layer.  
Regarding claim 15, Choi et al. discloses the method of claim 11, wherein the conductive studs and conductive pillars include copper [0036]-[0039].

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record. 
Regarding claim 1, Choi et al. discloses a method, comprising: 
forming first openings 158H in an overcoat 158 on a semiconductor device 150 to expose a surface of a conductive interconnect layer 152 of the semiconductor device, the first openings having a first diameter Fig. 18, the overcoat having a first thickness over the conductive interconnect layer outside of the first openings; 
depositing a seed layer 170 over the overcoat and on the exposed surface of the conductive interconnect layer in the first openings Fig. 19; 
depositing a first photoresist 410 to a second thickness over the seed layer;
 patterning second openings in the first photoresist, the second openings corresponding to the first openings; 
forming conductive studs 162 in the second openings and in the first openings contacting the exposed conductive interconnect layer, the conductive studs having a stud thickness that is approximately equal to the first thickness; 
removing the first photoresist from the semiconductor device Fig. 25. 
Choi et al. does not disclose, teach or fairly suggest depositing a second photoresist over the seed layer, the second photoresist having a third thickness; patterning third openings in the second photoresist exposing the conductive studs, the third openings having a second diameter greater than the first diameter; forming conductive pillars in the third openings of the second photoresist and contacting the exposed surface of the conductive studs and overlying the surface of the overcoat surrounding the conductive studs; stripping the second photoresist to expose the remaining seed layer; and etching the remaining exposed seed layer to remove the remaining exposed seed layer.
Claims 2-10 directly and indirectly depend form claim 1 and are therefore allowable.
Claims 12, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898